Citation Nr: 1600507	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to payment of nonservice-connected pension benefits, to include whether the Veteran's countable income exceeds the maximum annual income limit for receipt of payment for such benefits. 

2.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1942 to January 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota, which, in pertinent part, denied the claims for nonservice-connected pension and special monthly pension benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for nonservice-connected pension and special pension benefits were denied in the November 2010 administrative decision on appeal.  The PMC denied the claims as the Veteran failed to respond to VA's requests for income and expense information.  In April and May 2015, the Veteran submitted numerous documents detailing his income and expenses during the years from 2010 to 2015.  The Veteran has a right to have the evidence considered by the AOJ and the new evidence was not accompanied by a waiver of initial AOJ review.  38 C.F.R. § 20.1304(c).  The Veteran's representative also specifically requested a remand for AOJ review in the November 2015 informal hearing presentation.  Thus, the claims must be remanded to allow for readjudication by the AOJ before the Board issues its decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims on appeal with consideration of all the evidence of record, including the income and expense information submitted by the Veteran in April and May 2015.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




